Citation Nr: 0935216	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for right inguinal 
hernia.

3.  Entitlement to service connection for residuals of 
myocardial infarction.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Bash


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1984 to March 1986 
and additional service with the Texas Army National Guard 
from July 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Videoconference Board hearing in 
October 2008.  A transcript of the testimony offered at this 
hearing has been associated with the record.

This matter was last before the Board in December 2008 when 
it was remanded for further development.  That development 
has been completed and the matter is now ready for 
consideration by the Board.  

It appears to the Board that the Veteran is seeking service 
connection for a right knee disability as well as 
hypertension.  Accordingly, these matters are hereby REFERRED 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has pneumonia or any residuals thereof that 
are causally related to service.

2.  It has not been shown by competent and probative evidence 
that the Veteran has a right inguinal hernia or residuals 
thereof causally related to service.

3.  It has not been shown by competent and probative evidence 
that the Veteran has residuals of a myocardial infarction 
causally related to service.


CONCLUSIONS OF LAW

1.  Service connection for pneumonia is not established.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  Service connection for a right inguinal hernia is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).

3.  Service connection for residuals of a myocardial 
infarction is not established.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Although, this notice did not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), because this decision 
affirms the RO's denials of service connection, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran was provided a 
VA examination to address his claims for service connection 
of an inguinal hernia and myocardial infarction, including 
residuals thereof.  Although, he was not provided a VA 
examination with respect to the pneumonia claim, there is 
sufficient evidence of record to decide this claim, as 
outlined below.  See 38 C.F.R. § 3.159(c) (4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA has obtained the Veteran's service treatment and National 
Guard records, as well as assisted him in obtaining evidence.  
He has been afforded the opportunity to testify before the 
Board and has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  He has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal and the Board has found no error resulting in 
prejudice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).
Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's service treatment records for his period of 
active service from March 1984 to March 1986 are negative 
with respect to complaints or diagnosis of a right inguinal 
hernia or a myocardial infarction.  An April 1984 screening 
note of acute medical care notes a diagnosis of walking 
pneumonia, with clear lungs.  Subsequent service treatment 
records do not document pneumonia or any residuals thereof.  

The service treatment records do not document a rendered 
diagnosis of high blood pressure or a laboratory finding of 
high cholesterol.  The Veteran's diastolic pressure once 
measured 102mm. and once measured 90mm. but numerous other 
diastolic readings are all much lower.  His systolic pressure 
never approximated 160mm.  

In passing, the Board notes that several screening notes of 
acute medical care contain what appear to be fractional 
measurements in their margins.  These do not appear to be 
blood pressure readings as they are not indicated as such and 
a review of these notations shows that they vary 
significantly from the directly noted blood pressure 
readings.  See e.g. April 24, 1985, screening note of acute 
medical care.  

Of record is a May 2002 entrance report of medical 
examination, pertaining to the Veteran's entrance into the 
Texas Army National Guard.  This report notes a normal heart, 
lungs, chest and abdomen and viscera, including hernia.  At 
this time, the Veteran's sitting blood pressure measured 
142/98 and his standing blood pressure measured 122/92.  An 
EKG at this time revealed NSR (normal sinus rhythm).  

Of record is a personal statement from the Veteran to Dr. 
Bash regarding his claimed inguinal hernia.  In this 
statement he explains that while doing some tree pruning for 
the Army National Guard in April 2004 that he noticed 
discomfort and pressure in his right abdomen and hip, as well 
as pain in these areas.  The Veteran explained that he 
notified the NCOIC, who advised him to seek treatment from 
his private doctor.  He related in this statement that he 
sought treatment the very next day from his private 
physician, whose records were provided.  He stated that his 
private physician later diagnosed a hernia.  He further 
explained that he notified the National Guard in May 2004 of 
the fact that he had been diagnosed as having a hernia and 
that he could not attend drill due to this diagnosis.  He 
related on June 18, 2004, he was placed on a profile for his 
hernia and could not be deployed due to this malady.  

Contained within the Veteran's Texas Army National Guard 
records, is a private referral dated in June 2004, which 
documents a complaint of a reducible right inguinal hernia.  
This referral also notes hypertension and high cholesterol.  
In June 2004 the Veteran was placed on a profile due to his 
right-sided hernia and was noted to be unfit for deployment, 
per a private physician's diagnosis of a hernia needing 
surgery in June 2004.  A report of medical history dated June 
18, 2004, documents that the Veteran was then taking 
medication for high blood pressure.

Of record are treatment records from the Thomason Hospital.  
These records document a diagnosis of right inguinal hernia 
in September 2004, with subsequent surgical repair in October 
2004.  They do not document the etiology thereof, but do note 
a history of possible right inguinal hernia repair.  

The Veteran suffered a myocardial infarction (heart attack) 
in January 2005.  Treatment records from the Del Sol Medical 
center document diagnoses of acute anterior wall myocardial 
infarction, coronary artery disease, most likely, as well as 
hypertension and hyperlipidemia.  The Veteran received 
cardiac catheterization and was hospitalized for a short 
time.

Of record is a report of "independent medical exam" from 
Craig N. Bash, M.D. dated in January 2006.  In opening, this 
report notes that Dr. Bash reviewed the service treatment 
records, post-service medical records, imaging reports, the 
Veteran's lay statements, other medical opinions and medical 
literature.  He stated that it was his medical opinion that 
"the residuals of the [Veteran's] hernia repair and the 
residual of his cardiac disease/MI should be service 
connected (sic)."  He also outlined his qualifications.  

Dr. Bash noted that the Veteran entered the service fit for 
duty and that he had injured his right groin pulling 
vegetation in April 2004 and developed a right-sided inguinal 
hernia during service.  He also stated that the Veteran 
developed high blood pressure and high cholesterol in October 
2003, as shown in a private medical record, both of which are 
known to cause cardiovascular disease.  He found that "it 
[was] clear that the [Veteran] acquired his R. inguinal 
hernia and high blood pressure/increased cholesterol during 
his service time" as shown by attached documentation.  He 
noted that the Veteran had no other "more likely" causes 
for his hernia or his current heart dysfunction and that he 
had reviewed medical literature, which was consistent with 
these "medical concepts."

The Board notes that attached to this report were private and 
VA treatment notes.  These notes document coronary artery 
disease, the history of the aforementioned myocardial 
infarction as well as right-sided inguinal hernia.  They are 
all dated in either 2004 or 2005 and do not show that the 
Veteran suffered a hernia or a heart attack during a period 
of ACDUTRA or INACDUTRA, although they do correspond with the 
time he was in the Texas Army National Guard.  
On his VA Form 21-526, submitted in February 2006, the 
Veteran offered a theory regarding the etiology of his heart 
problems.  He explained that his bout of in-service pneumonia 
resulted in his heart problems.  Specifically, he posited 
that bacteria had damaged the arterial walls, creating long 
term infection and inflammation, which drew cholesterol and 
plaque to his arteries, resulting in his heart attack. 

Of record is a November 2006 report of VA X-ray of the chest.  
This report notes that erect posteroanterior and lateral 
views of the chest were obtained and showed that the lungs 
were clear, and without masses or infiltrates.  No pleural 
effusions or signs of pulmonary vascular congestion were 
seen.  The soft tissue and osseous structures of the chest 
were unremarkable.  The report notes an impression of no 
active lung disease.  

In a January 2007 letter from the Veteran to Dr. Bash, the 
Veteran explained that he had been diagnosed as having high 
blood pressure and high cholesterol on his initial visit to 
his private physician in October 2003.  He related that he 
had informed the National Guard of these facts.  

Of record is an August 2008 VA report of X-ray of the chest.  
This report notes that examination of the chest in 
posteroanterior and lateral views showed that both lungs were 
free of active disease.  The impression was of a normal 
chest.

In October 2008 the Veteran and Dr. Bash appeared at a Board 
hearing.  At the Board hearing, Dr. Bash essentially 
reiterated his aforementioned opinions.  He noted that the 
Veteran had provided a history of incurring a right inguinal 
hernia in service, as well as a May 2002 note documenting a 
blood pressure reading of 142/98.  He also noted that the 
Veteran had informed him that he had chest pain in service 
and the subsequent surgical history in this regard in January 
2005.  He noted that hypertension can be an early sign of a 
myocardial infarction and that myocardial infarctions are 
"kind of a continuous process" which the Veteran "may have 
had" for a while and then "presented with the need for 
surgery" in 2005.  He also testified that he thought that 
"the hypertension and the cholesterol" were early signs of 
or the early cause of the myocardial infarction.  He 
expressed that he had reviewed the rating decision and was 
unsure if it had addressed the Veteran's National Guard 
service.  He related that he would address the Veteran's 
claims, including pneumonia, in a subsequent report.  

The Veterans Law Judge that conducted the hearing asked the 
Veteran several questions.  In response to these questions, 
the Veteran related that he had been treated for pneumonia in 
1984, but that he had not had any other treatment for 
pneumonia in service or thereafter, but that he had breathing 
problems after that.  He stated that one doctor had told him 
that it was a possibility that pneumonia had resulted in 
breathing problems and that he may have the onset of asthma.  
In regards to the hernia, the Veteran reiterated the history 
of alleged April 2004 injury in the National Guard during a 
weekend drill and subsequent treatment.  With respect to the 
myocardial infarction, the Veteran related that he had not 
been treated for heart disease or hypertension during active 
service, but that he had been treated for these conditions 
during the time he was in the National Guard.  He related 
that he had informed the National Guard in November that he 
had hypertension, which had been diagnosed about a month 
prior.  

In October 2008, Dr. Bash provided another opinion in regards 
to the claims on appeal.  He noted that he had found a report 
noting blood pressure of 142/98 "while in service" in 2002.  
He also noted that the Veteran experienced chest pain while 
on duty "as per hearing testimony."  He related the 
Veteran's history of myocardial infarction in January 2005.  
He stated under the "opinions" section that his opinions 
are all to "a high degree of medical certainty (much more 
likely than not)."  He noted that he had not conducted a 
medical examination of the Veteran as it was not needed as 
the exam would only inform him of the extent of the current 
disease.  

With respect to cardiac problems, Dr. Bash noted that the 
Veteran entered service fit for duty and that he "had high 
blood pressure and chest pain," while on active duty.  He 
felt that the Veteran likely had the early signs and symptoms 
of a myocardial infarction in service because chest pain and 
high blood pressure were early signs and symptoms thereof.  
He cited a scholarly article in support of this opinion.  He 
noted that the Veteran's current symptoms were per the 
"attached lay statements and medical records."  He found no 
more plausible etiology for the current cardiac dysfunction.  
No lay statements accompanied the opinion, but Dr. Bash did 
attach some service treatment records, which were addressed 
in his previous opinion and outlined hereinabove.  

With respect to the right inguinal hernia, Dr. Bash noted 
that the Veteran "had a hernia while in service in the right 
inguinal region."  He noted that the Veteran was fit upon 
entrance, sustained such a hernia (per the Veteran's lay 
statements), that he was put on a profile for limited duty 
and there was no more plausible etiology for the right hernia 
region problems other than the reported injury. 

Dr. Bash also addressed a right knee disability in this 
opinion.  He did not address pneumonia or any residuals 
thereof, including a cardiac condition.  The right knee 
condition is addressed in the introduction section of the 
decision.  

Ultimately, in April 2009 the Veteran was provided a VA 
examination to address his claims.  The report associated 
with this examination notes that the examiner reviewed the 
claims file.  The examiner addressed each claim in turn, 
documenting the salient points contained in the record.

The examiner noted a June 2004 referral from the emergency 
department for a reducible right inguinal hernia from the 
Thomason Hospital.   He also referenced the June 2004 profile 
for a right inguinal hernia.  At the time of this 
examination, the Veteran stated that he was noted to have a 
right inguinal hernia in June 2004.  The examiner noted the 
October 2004 herhiorrhapy.  The examiner found that the 
condition was not caused by or a result of military service 
due to the absence of documentation of evaluation or 
treatment in the military with no causative injury during 
military service.  

With respect to the Veteran's cardiac condition, the examiner 
noted that the date of the onset of this condition was in 
January 2005.  The Veteran reported that at this time he 
presented with severe chest and left arm pain, at which time 
he was taken to the hospital and treated.  The examiner noted 
that the Veteran was first diagnosed as having hypertension 
in October 2003, at which time he was started on medication 
by his private physician.  He referenced a June 2004 Thomason 
Hospital record that noted hypertension and high cholesterol, 
as well as the Veteran's statement in June 2004 that he was 
taking medications for high blood pressure and high 
cholesterol.  The examiner reviewed the Veteran's service 
treatment and National Guard records, and found no evidence 
of hypertension or hypercholesterolemia during the Veteran's 
period of active service from 1984 to 1986.  The examiner 
also noted that on an Initial Medical Review-Annual Medical 
Certificate, the Veteran acknowledged taking medications for 
both high blood pressure and high cholesterol.  The examiner 
found that it was evident based on a review of the record 
that when the Veteran was undergoing this physical 
examination, he already had hypertension and 
hypercholesterolemia, which were risk factors for developing 
heart disease.  Accordingly, the examiner concluded that the 
subsequent residuals of heart disease or a myocardial 
infarction were not due to military service.  

The examiner was not requested to address the pneumonia claim 
and did not.  However, the examiner did note the 
aforementioned August 2008 X-ray that showed that both lungs 
were free of disease.  

Pneumonia

The Board acknowledges that the Veteran suffered a bout of 
walking pneumonia in service, but there is no currently 
diagnosed active pneumonia or any residuals thereof.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that Congress specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Repeated chest X-
rays have shown no lung abnormalities and no competent 
evidence of record contains a diagnosis of any pneumonia 
residuals.  See VA chest X-ray reports of November 2006 and 
August 2008.  The Veteran is competent to relate, as he has, 
that a physician informed him that he may have the onset of 
asthma related to his bout of walking pneumonia.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(lay evidence is competent to establish a diagnosis when that 
lay person is reporting a contemporaneous medical diagnosis).  
Nonetheless, a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship.  Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Moreover, the record contains no documented 
diagnosis of any pneumonia or residuals thereof and the VA X-
ray reports are far more probative than the Veteran's 
statement regarding what a physician said.  In any case, the 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Accordingly, the overwhelming preponderance of the evidence 
demonstrates no pneumonia or residuals thereof and the claim 
must be denied. 
Right Inguinal Hernia

Resolution of this claim depends solely on a finding that the 
Veteran suffered an injury during a period of active service, 
including ACDUTRA and INACDUTRA.  The Veteran does not assert 
and the evidence does not show that the Veteran incurred a 
hernia during his period of active service from March 1984 to 
March 1986.  Resolution of this claim solely involves a 
finding of fact, as opposed to a medical finding of etiology.  
It is the duty of the Board as the fact finder to determine 
the credibility of the testimony and other lay evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The 
Veteran has alleged that he incurred a hernia during a 
weekend National Guard drill in April 2004.  However, there 
is no documented record of this and the Board would expect to 
find a line of duty (LOD) finding in his National Guard 
records as such a finding is usually made when an injury is 
incurred.  Rather, the documented medical evidence pertaining 
to the incurrence of a hernia is dated, at the earliest, in 
June 2004.  The Board finds that the contemporaneous medical 
evidence has more probative value than the history provided 
by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Moreover, the Board finds difficulty with the 
Veteran's lay statements regarding suffering a hernia during 
an April 2004 National Guard drill and the timeline of 
subsequent treatment, due to his contradictory statements.  
See April 2009 report of VA examination in which the Veteran 
related having been diagnosed as having a hernia in June 
2004.  Moreover, the Board finds that the approximate 2 month 
time period that the Veteran apparently waited to seek 
treatment, speaks strongly against a finding that he incurred 
a right inguinal hernia during a period of active service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  For these reasons, the 
Board concludes that the preponderance of the evidence does 
not show that the Veteran incurred a hernia during active 
service or during a period of ACDUTRA or INACDUTRA.  
Accordingly, the claim must be denied.  

The Board notes that Dr. Bash has offered a favorable opinion 
on this matter.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Moreover, "a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the Board has found that the evidence 
preponderates against a finding that the Veteran suffered a 
right inguinal hernia during a period of active service, 
including ACDUTRA and INACDUTRA, particularly during an April 
2004 National Guard drill, the Board affords this opinion no 
probative value.  

Residuals of Myocardial Infarction

The Veteran does not assert and the evidence does not 
indicate that the Veteran suffered a myocardial infarction 
during his period of active service from March 1984 to March 
1986.  Indeed, the evidence clearly establishes that the 
Veteran suffered a myocardial infarction in January 2005, 
well after his discharge in March 1986 and after he was 
discharged from the Texas Army National Guard in July 2004.  
The sole remaining theory that this condition should be 
service-connected, in essence, is that the Veteran developed 
hypertension and hypercholesterolemia during active service 
(ACDUTRA), which led to his January 2005 myocardial 
infarction.  

The Board does not dispute that the conditions of 
hypertension and hypercholesterolemia played a part, likely a 
substantial one, in the Veteran's January 2005 myocardial 
infarction.  The opinions of Dr. Bash and of the April 2009 
VA examiner clearly show that these conditions played a role 
in causing a myocardial infarction.  The Board notes that 
hypercholesterolemia is a laboratory finding, which is not a 
disability in and of itself subject to service connection.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Hypertension 
is a recognized disability.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  In any event, resolution of this claim 
depends on when hypertension and hypercholesterolemia first 
manifested, particularly during a period of active duty or 
ACDUTRA.  The provisions pertaining to INACDUTRA are 
inapplicable, as they pertain only to injury.  See 38 C.F.R. 
§ 3.6(a).

In this regard, the Board notes that there were two isolated 
diastolic readings of 90 mm. and 102mm. during the Veteran's 
period of active service from March 1984 to March 1986.  
Nevertheless, the numerous other diastolic readings in the 
service treatment records related tot his period of active 
service are all well below 90mm.  Thus, the Board does not 
find that hypertension manifested during this period of 
active service.  See 38 C.F.R. § Diagnostic Code 7101, Note 
(1).  Moreover, by the Veteran's own account, it was not 
until many years following service when in October 2003 that 
he was first diagnosed as having hypertension by his private 
physician and placed on medication therefor.  The only other 
avenue for service connection to be established is through a 
showing that hypertension and hypercholesterolemia were first 
diagnosed during a period of ACDUTRA during the Veteran's 
National Guard service.  

Initially, the Board will address Dr. Bash's opinions.  In 
his first opinion, dated in January 2006, Dr. Bash purports 
to relate the myocardial infarction to the development of 
hypertension and high cholesterol in October 2003, as shown 
by a private medical record.  In his testimony before the 
Board and in his October 2008 opinion, Dr. Bash then notes a 
blood pressure reading of 142/98 in 2002.  Likewise, in his 
testimony and in the October 2008 opinion, Dr. Bash related a 
provided history of chest pain "while on duty."  He 
ultimately concluded that the Veteran had the early signs and 
symptoms of a myocardial infarction in service because chest 
pain and high blood pressure were early signs and symptoms 
thereof.  The Board does not dispute the medical reasoning of 
Dr. Bash.  The ultimate problems with Dr. Bash's opinions are 
not medical in nature, but rather factual and legal.  Dr. 
Bash's reference to the 2002 blood pressure reading 
undermines his opinion.  A review of the record shows that 
this blood pressure reading was obtained in May 2002, two 
months prior to the Veteran's entrance into the National 
Guard.  Moreover, the Board finds that the lengthy period of 
time between the Veteran's alleged chest pains in the 
National Guard and when he first sought treatment in January 
2005 (approximately six months) weighs heavily against a 
finding that he had such chest pains in service.  See Maxson, 
230 F.3d at 1333 (Fed. Cir. 2000); see also Mense, 1 Vet. 
App. at 356 (1991).  The Veteran's provided history of chest 
pain is not transformed into competent medical evidence 
merely because the Dr. Bash happens to be a medical 
professional.  LeShore, 8 Vet. App. at 409 (1995).  Dr. 
Bash's opinions simply do not show to at least equipoise that 
hypertension, hypercholesterolemia and chest pains first 
manifested during a period of ACDUTRA during the Veteran's 
National Guard service, as required by regulation.  See 
38 C.F.R. § 3.6.

The April 2009 VA examination, although relating the 
myocardial infarction to hypertension and high cholesterol, 
does not show that these conditions first manifested during a 
period of ACDUTRA as outlined above.  Id.  Moreover, the 
examination was based upon an adequate history and review of 
the record and the VA examiner opined that hypertension and 
hypercholesterolemia predated the 
Veteran's entrance into the National Guard, based upon this 
review and history.  

In sum, the claim must be denied because it is not shown to 
at least equipoise that a myocardial infarction was suffered 
during active service, or that the January 2005 myocardial 
infarction was related to a period thereof.  The Veteran did 
not manifest hypertension or hypercholesterolemia until many 
years after his March 1986 discharge.  The evidence does not 
show that hypertension, hypercholesterolemia or chest pains 
first manifested during a period of active duty service or 
ACDUTRA during the Veteran's National Guard service from July 
2002 to July 2004.  For these reasons the claim must be 
denied.

Lastly, the Board will address the Veteran's contention that 
his January 2005 myocardial infarction was due to his in-
service bout of walking pneumonia.  There is no competent 
medical evidence supporting this theory.  This is a question 
that obviously requires specialized medical knowledge and 
cannot be addressed by a layperson.  From a review of the 
record, the Veteran is not a medical professional.  He is 
thus not competent to offer this opinion and the Board 
affords it no probative value.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The claim is not established on 
these grounds.  


ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for right inguinal hernia 
is denied.

Entitlement to service connection for residuals of myocardial 
infarction is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


